NO. 12-14-00072-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

SIR ORTIZ,                                        §      APPEAL FROM THE 114TH
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Sir Ortiz appeals his conviction for engaging in organized criminal activity. Appellant’s
counsel filed a brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We affirm.

                                          BACKGROUND
       A Smith County grand jury returned an indictment against Appellant for the offense of
engaging in organized criminal activity and alleged that Appellant was a repeat offender.
Appellant waived his right to jury trial and pleaded “guilty” to the offense and “true” to the
enhancement paragraph. Pursuant to a plea bargain, the trial court placed Appellant on deferred
adjudication community supervision for a period of ten years.
       The State filed its first application to proceed to final adjudication on November 18,
2013. Appellant pleaded “true” to the State’s allegations, but the trial court denied the State’s
application and ordered that Appellant’s community supervision be continued. On February 20,
2014, the State filed its second application to proceed to final adjudication. Appellant pleaded
“true” to six of the eight allegations contained in the State’s application. At the conclusion of the
hearing on the State’s second application, the trial court found each of the State’s allegations
“true,” adjudicated Appellant “guilty” of engaging in organized criminal activity, and assessed
punishment at thirty years of imprisonment with a $5,000 fine. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has reviewed the appellate record and that he is unable to find any reversible error
or jurisdictional defects. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough chronological summary of the
procedural history of the case and further states why counsel is unable to present any arguable
issues for appeal.1 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; Gainous, 436 S.W.2d at 138;
see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
        We have considered counsel’s brief and conducted our own independent review of the
record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).


                                                 CONCLUSION
        As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991) (en banc). We are in agreement with Appellant’s counsel that
the appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is granted, and the
judgment of the trial court is affirmed. See TEX. R. APP. P. 43.2(a).
        As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days after either the date of this
court’s judgment or the date the last timely motion for rehearing was overruled by this court. See

        1
           Counsel states in his motion to withdraw that he provided Appellant with a copy of his brief. Appellant
was given time to file his own brief in this cause. The time for filing such brief has expired, and we have received
no pro se brief.


                                                         2
TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the Texas Court
of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered April 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 8, 2015


                                         NO. 12-14-00072-CR


                                           SIR ORTIZ,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                             Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0302-13)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.